EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In each of paragraphs [0025], [0035], and [0044], all of the recitations of “117” have been deleted and replaced with “107”.
In paragraph [0025] the number “185” has been deleted and replaced with “182”.
In paragraph [0040] the word “forth” has been deleted and replaced with “fourth”.

Drawings
The drawings filed on 2/13/2020 are acceptable subject to correction of the following informalities: the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign 181 mentioned in the description.
In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a valve system wherein a first and second valve are controlled to be sequentially actuated in the manner as claimed.
	In regards to the independent claims, Dale (US 8,001,783) teaches a motorized valve system wherein a controller actuates a first and second valve on a shaft to create positions in which the first valve is open and the second valve is closed, both valves are open, and the first valve is closed with the second valve being open. However there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate the controller being configured to sequentially actuate the valves through the three positions above and also a fourth position wherein both valves are closed in the manner as claimed. Furthermore, Matsuda teaches a cooling system with a valve system wherein a controller actuates a first and second valve to create positions in which the first valve is open and the second valve is closed, both valves are open, and both valves are closed (See Figs. 2-4). However there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate a controller configured to sequentially actuate the valves through the three positions above and also a fourth position wherein the first valve is closed and the second valve is open.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763